Smith, J.,
dissents in a memorandum as follows: I would affirm the conviction. The stipulation, the defense counsel’s extensive references to Police Officer Berkman’s apparent misrepresentation in her summation and the court’s charge addressed any potential injury to the defendant caused by Berkman’s testimony. Moreover, as the majority concludes, the Grand Jury evidence was legally sufficient. (People v Pelchat, 62 NY2d 97 [1984].)
The People’s chief witness, Officer Berkman, testified both before the Grand Jury and at trial that he observed the defendant transfer bundles of glassine envelopes. Following his Grand Jury testimony and one day prior to testifying at trial, Officer Berkman apparently advised the Assistant District Attorney that he had seen the defendant pass white objects which Berkman concluded were glassine envelopes.
*105At trial, despite questioning by the Trial Assistant intended to elicit a response from Berkman that he saw white objects, the officer maintained that he observed glassine packets. The majority concludes that Berkman’s continued recitation of this "false testimony” (at 104) denied the defendant a fair trial. I disagree with the majority’s characterization of the statement and that its repetition denied the defendant a fair trial.
On direct examination the Assistant District Attorney sought to elicit what Berkman observed, asking: "Were you able to see that it was a glassine envelope?” Berkman began to respond by referring to his experience and training. The Trial Judge interrupted and asked Berkman if he actually saw glassine. Berkman responded, "Yes, I saw the glassine envelope that I described.”
At the close of Berkman’s direct examination, the prosecutor advised the defense attorney of the apparent discrepancy with the officer’s prior statement. Thus, Berkman was questioned upon cross-examination as to his earlier conversation with the prosecutor. The defense attorney specifically asked:
"Q. * * * you have just indicated or just told us today that you did see glassines, is that right?
"A. I saw bundles. * * *
“Q. Officer, you had a conversation with [the Assistant District Attorney] yesterday, didn’t you?
"A. Yes.
"Q. And at the time that you had a conversation with [the Assistant District Attorney] you in fact told him that you couldn’t see glassines, isn’t that true?
"A. I don’t recall that.
"Q. You don’t recall that?
"A. No, ma’am.”
Thereupon, at a bench conference, defense counsel requested a stipulation regarding the conversation, and the prosecutor stated that he would try to clarify the inconsistency upon redirect. This issue was addressed upon redirect examination as follows:
"Q. Now, do you recall having a conversation with me yesterday regarding what you were able to see while looking through your binoculars?
"A. I recall having a conversation with you, yes. * * *
"Q. Do you recall whether or not we discussed the differences between what you saw and were able to describe physi*106cally and what you might have concluded on the basis of your training and experience that those objects that you saw were? "A. Yes.
"Q. Bearing in mind that conversation when you looked through the binoculars what were you able to see, not bringing into the picture your training and experience?
"A. While looking through the binoculars I was able to see bundles of glassine envelopes.”
Thereafter, the trial court presented the Trial Assistant with the option of either stipulating or testifying as to the prior conversation. Ultimately, the court read to the jury the following stipulation: "Prior to Police Officer Berkman taking the stand [the prosecutor] asked him to particularize what he saw the defendant give to other people and Police Officer Berkman stated that he saw a white object or white objects.” Berkman’s alleged misrepresentation featured prominently in the defense summation. Defense counsel began her summation by referring to Police Officer Berkman’s testimony and to the stipulation as the "crux” of the case. She went on to state: "Police Officer Berkman sat on that witness stand after taking the oath in the presence of all of you * * * and he lied to you. I asked him specifically 'Did you have a conversation with this district attorney about this very issue and did you say what object [you observed]?’ and he looked up at me and he said, 'No’.
"You had another opportunity to view how this witness responded to that question because [the Assistant District Attorney] right after that looked up and said, 'Didn’t we have a conversation and didn’t you tell me something?’ 'No.’ Ladies and gentlemen, you saw a lie taking place. I’m not talking about something that may have happened or might have happened, you sat here and you all viewed it. That experience coupled with this stipulation is persuasive in this trial.” Throughout her summation defense counsel made repeated references to the "flagrant discrepancies” in and "flagrant unreliability” of Berkman’s testimony. She concluded her summation by referring to the stipulation and by imploring the jury not to convict upon the testimony of someone "who just lied in court.”
In its charge, the court properly advised the jury as to the weight to be given misrepresentation of a material fact and as to the significance of the stipulation:
"if in your deliberations you find that a witness has lied or was mistaken with respect to a material fact you are at *107perfect liberty to disregard that witness’ entire testimony or you may disregard so much of his testimony as you believe to have been untruthfully or inaccurately given and accept that portion which you find to have been truthfully and accurately given.
"A stipulation by the attorneys was entered into in this case. A stipulation by the attorneys means that there is no dispute as to the facts contained in the stipulation. Indeed stipulations are conclusive of the facts admitted within the stipulation. * * *
"There was one stipulation in this case and it was accepted solely for the purpose of discrediting the witness Berkman’s testimony at trial on the ground that at some other time he gave contradictory or inconsistent statements or version of the facts.”
The alleged misrepresentation was clearly placed before the jurors who had an opportunity to give it as much or as little weight as they deemed appropriate.
The defendant’s contention that the integrity of the Grand Jury proceedings was impaired by Officer Berkman’s misleading testimony similarly should be rejected as the majority concludes. At the time of the Grand Jury presentation the Assistant District Attorney had no knowledge of the alleged misrepresentation and, thus, it cannot be said that the Assistant knowingly allowed prosecution of an indictment based upon false evidence. (People v Pelchat, 62 NY2d 97, 105, 107, supra; People v Alexander, 136 AD2d 332, 336 [1st Dept 1988].) Moreover, the officer’s lack of candor, if any, would not have tainted the entire Grand Jury presentation since other evidence was presented to the Grand Jury supporting the indictment. Testimony was presented that bundles of glassine envelopes containing narcotics were found in the location described by Berkman moments after they were discarded by the codefendants. The alleged discrepancy in Berkman’s testimony, at most, would have created a question as to the strength of the evidence. (See, People v Goetz, 68 NY2d 96, 116-117 [1986].) The indictment did not rest upon a sharp distinction between what the police officer apparently saw and what he purports to have seen, since the inference that the white objects were drugs was inescapable. As the trial court observed in its decision denying defendant’s motion to dismiss the indictment, the officer’s testimony was "given in a conclusory fashion.”
Further, there is no merit to the defendant’s claim that he was denied a fair trial because at trial he was not provided with a police department medical treatment form which the *108People maintained had been lost. Moreover, the court did not abuse its discretion in addressing the absence of this document. (People v Martinez, 71 NY2d 937, 940 [1988].) Significantly, there was no prejudice to the defendant who produced two witnesses contradicting police testimony that the defendant did not limp at the time of the crime. (People v Martinez, 71 NY2d, supra, at 940; People v Kelly, 62 NY2d 516, 520 [1984].) The defense was also provided with a blank copy of the missing form, the precinct desk log and the defendant’s postarrest medical record.